 7:20-cv-03749-HMH         Date Filed 04/13/21       Entry Number 25       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION


Dana Anderson,                               )
                                             )
                      Plaintiff,             )       C.A. No.7:20-03749-HMH
                                             )
               vs.                           )
                                             )       OPINION & ORDER
Natassha Long,                               )
                                             )
                      Defendant.             )


       This matter is before the court on Defendant Natassha Long’s (“Long”) motion for

reconsideration of the court’s order granting Plaintiff Dana Anderson’s (“Anderson”) motion to

compel production of the insurance claims file in this case. This case arises out of a motor

vehicle accident. (Compl., generally, ECF No. 1.) Long is an insured of Progressive Insurance

(“Progressive”). (Mot. Reconsider 1, ECF No. 24.) On March 18, 2021, Anderson filed a

motion to compel Long to produce Progressive’s insurance claims file in this case. (Mot.

Compel, ECF No. 17.) Anderson alleged that Long’s counsel objected to producing the claims

file and instructed Anderson to subpoena the claims file directly from the insurance company.

(Id. at 2, ECF No. 17.) Long’s response to the motion to compel was due on April 1, 2021.

Have received no response by the deadline, on April 2, 2021, the clerk’s office emailed counsel

for Long and Anderson inquiring as to the status of the motion to compel. Anderson’s counsel

telephoned the clerk and stated that the issue remained in dispute. The clerk’s office received

no response from Long’s counsel. Subsequently, the court granted Anderson’s motion to

compel later the same day and ordered Long to produce the documents by April 12, 2021. (Apr.

2, 2021 Order, ECF No. 23.) Ten days later, on April 12, 2021, the due date for the production

                                                 1
 7:20-cv-03749-HMH           Date Filed 04/13/21     Entry Number 25        Page 2 of 2




of the compelled documents, Long filed the instant motion for reconsideration requesting that

the court reconsider and deny Anderson’s motion to compel because “[t]he undersigned is not

an attorney for Progressive, but rather the defendant herself. When an insurer hires an attorney

to represent its insured, an attorney-client relationship arises between the attorney and the

insured-his client.” (Mot. Reconsider 1, ECF No. 24.) Long further argued that Anderson can

“seek the materials being sought in his Motion to Compel” by sending “a subpoena directly to

Progressive Northern Insurance Company ... for a copy of its file to its registered agent CT.”

(Id. at 2, ECF No. 24.) The motion for reconsideration is denied.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
April 13, 2021




                                                 2
